Case 4:20-cv-00935 Document 36 Filed on 03/08/21 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                 March 08, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       CARLOS AMILCAR         § CIVIL ACTION NO.
       UZCATEGUI,             § 4:20-cv-00935
                Plaintiffs,   §
                              §
                              §
              vs.             § JUDGE CHARLES ESKRIDGE
                              §
                              §
       TRI-COUNTY GIN OF      §
       NORTH MISSISSIPPI LLC, §
       et al,                 §
                  Defendants. §
                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION

             This case involves claims by Plaintiff Carlos Amilcar
       Uzcategui under Title VII of the Civil Rights Act for harassment
       and discrimination on the basis of race and religion. See Dkts 1,
       3. He proceeds here pro se.
             The case was referred for disposition to Magistrate Judge
       Sam S. Sheldon. Dkt 10. He considered and ruled upon several
       motions. Dkt 31. First, he recommended that the motion to
       dismiss by Defendant Keith Pearson be denied as moot. Dkt 6.
       Second, he recommended that the motion to dismiss by
       Defendants Tri-County Gin of North Mississippi, LLC, Kenny
       Bolen, and Steve Ratcliff be granted. Dkt 13. Third, he
       recommended that the motion for voluntary dismissal as to
       Bolen and Pearson by Uzcategui be granted. Dkt 19. Fourth, he
       recommended that the motion by Defendants to strike and the
       motions by Uzcategui for hearing and for default judgment be
       denied as moot. Dkts 22, 23, 27.
             Uzcategui filed an objection. Dkt 34. He contends that the
       Magistrate Judge erred in determining that personal jurisdiction
       is lacking over Tri-County Gin. Id at 5–6. He also raises again his
Case 4:20-cv-00935 Document 36 Filed on 03/08/21 in TXSD Page 2 of 3




       arguments that Defendants failed to timely respond to his
       complaint. Id at 7–8.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
       (1983).
            The Court has reviewed de novo the objections made by
       Uzcategui. They lack merit. The Magistrate Judge correctly
       determined that this Court lacks personal jurisdiction over Tri-
       County Gin for the reasons and citations given. In particular, see
       Dkt 31 at 5. Dismissal without prejudice is appropriate on this
       basis because it isn’t a judgment on the merits. Guidry v United
       States Tobacco, Inc, 188 F3d 619, 623 n 2 (5th Cir 1999), citing
       Ruhrgas AG v Marathon Oil Co, 526 US 574, 584–85 (1999).
            The repeated failure-to-respond arguments raised by
       Uzcategui aren’t appropriate for consideration because the
       Magistrate Judge expressly considered the personal-jurisdiction
       issue before the improper-service issue. Dkt 31 at 7 n 20. Even
       so, the docket doesn’t reflect that Defendants were ever served.
       And so argument that they didn’t timely respond also fails on the
       merits. See Dkts 5, 7.
            The Court has otherwise considered the Memorandum and
       Recommendation and reviewed the pleadings, the record, the
       applicable law, the objection, and the response. No clear error
       appears.
            The Memorandum and Recommendation of the Magistrate
       Judge is ADOPTED as the Memorandum and Order of this Court.
       Dkt 31.
            The motion to dismiss by Defendant Keith Pearson is
       DENIED AS MOOT. Dkt 6.
            The motion to dismiss by Defendants Tri-County Gin of




                                         2
Case 4:20-cv-00935 Document 36 Filed on 03/08/21 in TXSD Page 3 of 3




       North Mississippi, LLC, Kenny Bolen, and Steve Ratcliff is
       GRANTED. Dkt 13. Claims against those defendants are
       DISMISSED WITHOUT PREJUDICE. Dkts 1, 3.
           The motion for voluntary dismissal as to Defendants Kenny
       Bolen and Keith Pearson by Uzcategui is GRANTED. Dkt 19.
       Claims against those defendants are DISMISSED WITH PREJUDICE.
           The motion by Defendants to strike and the motions by
       Uzcategui for hearing and default judgment are DENIED AS
       MOOT. Dkts 22, 23, 27.
           SO ORDERED.



           Signed on March 8, 2021, at Houston, Texas.




                                  Hon. Charles Eskridge
                                  United States District Judge




                                     3
